—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered July 23, 1997, convicting defendant, upon his plea of guilty, of criminal contempt in the first degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, and judgment, same court (Dorothy Cropper, J.), rendered December 11, 1997, convicting defendant, upon his plea of guilty, of violation of probation, and re-sentencing him to a consecutive term of .1 to 3 years, unanimously affirmed.
The July 23, 1997 sentencing court’s notations on the commitment sheet recommending against defendant’s early release by the Parole Board did not invalidate his plea of guilty. Defendant’s claim that the court misled him into believing in the possibility of early release on parole, thereby wrongfully inducing him to plead guilty, is refuted by the record. In any event, were we to accept defendant’s argument, we would conclude that his sole remedy would be vacatur of the plea, a remedy he expressly declines to pursue.
We perceive no abuse of sentencing discretion. Concur — Sullivan, P. J., Nardelli, Ellerin, Wallach and Andrias, JJ.